Citation Nr: 1431344	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fractured left tibia, currently rated 20 percent disabling.

2.  Entitlement to service connection for a right leg disability, as secondary to service-connected residuals of a fractured left tibia.

3.  Entitlement to service connection for a right foot disability, as secondary to service-connected residuals of a fractured left tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that remand is again necessary for an additional attempt to adequately develop the appealed claims.  As discussed below, the Veteran's stated reasons for being unable to attend a recently scheduled examination demonstrate good cause and therefore a remand is required for another examination to be scheduled. 

The Board remanded the claims in January 2014 for a new examination.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  38 C.F.R. § 4.2 (2013).   

In a May 2014 telephone conversation with the RO, the Veteran informed VA that he had cancelled a newly scheduled VA examination both because his severe rheumatic arthritis prevented him from traveling during the winter, and because his wife had been ill and he had been unable leave her alone to attend the examination.  

The Board believes that the elderly and ill status of the Veteran and his wife present extenuating circumstances.  This is consistent with the Board's prior remand instructions in January 2014.  VA should accordingly make additional efforts to accommodate the Veteran and his wife.  A further attempt to schedule the Veteran for an examination in warmer months may potentially find the Veteran capable of travel and his wife of sufficient health to allow him to leave her for the extent of the examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new orthopedic examination with a different examiner than the ones who performed the April 2013 VA examination and provided the May 2013 and September 2013 addendum opinions.  Note: The Veteran has voiced concern that traveling the distance to the East Orange VA Medical Center is difficult for him, that his wife was ill and could not be left alone, and that particularly during winter months he could not travel due to severe rheumatoid arthritis.  Thus, significant efforts should be made to afford the Veteran an examination as close to his residence as is possible, and at a time and time of year when he and his wife's health allow him to attend an examination.  These efforts should be documented in the record.
The complete claims file must be provided to the examiner in conjunction with the examination.

Based on examination findings, including any appropriate X-rays or other diagnostic studies, as well as a review of the claims file, including all treatment records, the Veteran's statements, and a copy of this REMAND, the examiner should provide opinions addressing the following:

a) What are the symptoms and manifestations attributable to the Veteran's service-connected residuals of a fractured left tibia?

In evaluating the Veteran, the examiner should report whether (i) impairment of the tibia and fibula consists of nonunion of the tibia and fibula with loose motion requiring a brace, OR (ii) if there is malunion of the tibia and fibula.  The examiner must also assess the severity (not etiology) of any left knee or ankle disability and characterize it/them as slight, moderate or marked.

In addition, the examiner should evaluate range of motion of left knee and ankle joints, including whether there is additional functional loss due to pain, fatigue, weakness, incoordination, etc.

b) Does the Veteran currently have a right leg disability or disabilities?

c) Does the Veteran currently have a right foot disability or disabilities?

d) For each disability identified for the right leg and the right foot, the examiner should provide a separate opinion, addressing whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated (permanently increased in severity beyond its natural course) by the Veteran's service-connected residuals of a fractured left tibia?

For these opinions, the examiner must acknowledge consideration of (i) the medical opinions of podiatrist R.C.N. from July 1993 and September 1994 and (ii) the medical opinion of podiatrist J.E.N. from November 1989.  

The examiner should also acknowledge and attempt to resolve the discrepancy between the April 2000 VA examination findings of marked limp and slow, antalgic gait, and April 2013 VA examination findings of normal and non-antalgic gait and walking 160 feet without assistance and only a slight limp.  Thus, the examiner should address the gait of the Veteran, the Veteran's capacity for ambulation, the extent of any limp, and the impact of the Veteran's service-connected residuals of fractured left tibia on any of these impairments.  

e) The examiner should also attempt to reconcile any other relevant conflicts within the medical record.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, issue a supplemental statement of the case, and afford the Veteran and his authorized representative a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



